CAMPBELL,
Judge dissenting.
I respectfully dissent from the majority opinion because Plaintiffs’ notice of appeal from the trial court’s 22 March 2000 order granting Defendant’s motion for summary judgment was not timely *461filed, and, therefore, Defendant’s motion to dismiss Plaintiffs’ appeal should be granted. Further, I dissent from the majority’s holding that N.C. Gen. Stat. § 58-3-10 does not apply to the application process for a fire/homeowners insurance policy. Finally, I dissent from the majority’s determination that genuine issues of fact exist concerning the materiality of the misrepresentations made by Greene on his insurance application.
The record shows that the trial court entered summary judgment in favor of Defendant on 22 March 2000. On 3 April 2000, Plaintiffs filed their “Motion to Reconsider Summary Judgment.” Rule 3 of the North Carolina Rules of Appellate Procedure requires that an appeal from a judgment or order in a civil action must be “taken within 30 days after its entry.” N.C. R. App. P. 3(c) (2001). The running of this thirty-day period to file and serve notice of appeal is tolled by any one of the following timely motions: (1) a motion for judgment notwithstanding the verdict under N.C. R. Civ. P. 50(b), (2) a motion under N.C. R. Civ. P. 52(b) to amend or make additional findings of fact, (3) a motion under N.C. R. Civ. P. 59 (Rule 59) to alter or amend a judgment, or (4) a motion under Rule 59 for a new trial. N.C. R. App. P. 3(c)(l)-(4).
In this case Plaintiffs’ “Motion to Reconsider Summary Judgment” does not properly recite the rule number under which it is being sought. However, in denying Defendant’s 21 August 2000 motion to dismiss Plaintiffs’ appeal, the trial court found that Plaintiffs’ motion to reconsider was a proper motion under Rule 59 and, therefore, tolled the running of the time allotted for filing notice of appeal.7
To qualify as a Rule 59(e) motion within the meaning of Rule 3, the motion must be based on one of the grounds listed in Rule 59(a). Smith v. Johnson, 125 N.C. App. 603, 606, 481 S.E.2d 415, 417 (1997). Having reviewed Plaintiffs’ motion to reconsider, I find no allegations in the motion to support any of the grounds listed in Rule 59(a). It appears that Plaintiffs’ motion is merely a request that the trial court reconsider its earlier decision granting summary judgment in favor of Defendant. However, a motion which simply reargues matters that have already been argued or puts forth arguments which were not *462made but could have been made cannot be treated as a proper Rule 59(e) motion. Id.
Because Plaintiffs’ motion to reconsider is not a proper Rule 59 motion, the time to file an appeal from the 22 March 2000 order was not tolled. Therefore, Plaintiffs’ 5 June 2000 notice of appeal from the order was not timely and must be dismissed.8
However, the majority has chosen to address the merits of Plaintiffs’ appeal, and, in so doing, the majority holds that N.C.G.S. § 58-3-10 does not apply to applications for fire/homeowners insurance policies. I disagree with the majority’s conclusion on this issue.
N.C.G.S. § 58-3-10 states:
All statements or descriptions in any application for a policy of insurance . . . shall be deemed representations and not warranties, and a representation, unless material fraudulent, will not prevent a recovery on the policy.
N.C. Gen. Stat. § 58-3-10 (1999) (emphasis added). By its terms, N.C.G.S. § 58-3-10 applies to all applications for insurance, and is not precluded from applying in the context of an application for a fire/homeowners policy. However, the majority construes our Supreme Court’s decision in Hayes v. Ins. Co., 132 N.C. 702, 44 S.E. 404 (1903) as standing for the proposition that N.C. Gen. Stat. § 58-44-15 (which states that any misrepresentation or concealment of material fact must be willful in order to void a fire insurance policy) applies to an application for fire/homeowners insurance, thereby precluding application of N.C.G.S. § 58-3-10.1 disagree.
Rather, I believe that this issue has never been squarely addressed by the Supreme Court and that this Court’s decision in Metropolitan Property and Cas. Ins. Co. v. Dillard, 126 N.C. App. 795, 799, 487 S.E.2d 157, 159-60 (1997) (holding that a material misrepresentation in the application for a fire/homeowners insurance policy is governed by N.C.G.S. § 58-3-10 and thus is void upon a showing that the misrepresentation is material, without a showing that the *463misrepresentation was willful) is the law in North Carolina. Likewise, I agree with Defendant’s argument that, when construed in pari materia with N.C.G.S. 58-3-10, the proper interpretation of the phrase “before ... a loss” in N.C.G.S. § 58-44-15 is that N.C.G.S. § 58-44-15 applies to misrepresentations that are made after the insurance policy has actually been issued, while N.C.G.S. § 58-3-10 applies to misrepresentations that are made in the insurance application itself.
Further, I disagree with the majority’s conclusion that there are genuine issues of material fact as to the materiality of Greene’s misrepresentations concerning the number of mortgages on the property. Therefore, I respectfully dissent and would affirm the trial court’s entry of summary judgment.

. Since Plaintiffs were not seeking a new trial, this determination by the trial court was necessarily a determination that Plaintiffs’ motion to reconsider was a proper motion to alter or amend the judgment under Rule 59(e).


. Further, although Plaintiffs have timely appealed from the denial of their “Motion to Reconsider Summary Judgment,” having determined that it does not qualify as a Rule 59(e) motion, and because there are no other provisions for motions for reconsideration in our Rules of Civil Procedure, the motion to reconsider was properly denied. In addition, Plaintiffs did not properly assign error to the trial court’s denial of their motion to reconsider. See N.C. R. App. P. 10(c).